Exhibit 10.1

 

﻿

JOINDER AND THIRD AMENDMENT

to Loan and security agreement

﻿

This Joinder and Third Amendment to Loan and Security Agreement
(this “Amendment”) is entered into this 27th day of September, 2019, among (a)
SILICON VALLEY BANK, a California corporation (“SVB”), in its capacity as
Administrative Agent (“Agent”), (b) SVB, and each other lender and other
financial institutions party to the Loan Agreement (as defined below) from time
to time (each, a “Lender” and collectively, the “Lenders”), (c) (i) ATRICURE,
INC., a Delaware corporation with its chief executive office located at 7555
Innovation Way, Mason, Ohio 45040 (“AtriCure”), (ii) ATRICURE, LLC, a Delaware
limited liability company (“AtriCure LLC”), (iii) ENDOSCOPIC TECHNOLOGIES, LLC,
a Delaware limited liability company (“Endoscopic”), and (iv) nCONTACT SURGICAL,
LLC, a Delaware limited liability company (“nContact”, and together with
AtriCure, AtriCure LLC and Endoscopic, individually and collectively, jointly
and severally, the “Borrower”), and (d) SentreHEART LLC, a Delaware limited
liability company (“New Borrower”).

Recitals

A.    Agent, the Lenders and the Borrower have entered into that certain Loan
and Security Agreement dated as of February 23, 2018, as amended by that certain
First Amendment to Loan and Security Agreement dated December 28, 2018, and as
further amended by that certain Consent and Second Amendment to Loan and
Security Agreement dated August 12, 2019 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.    Borrower has requested that Agent and Lenders amend the Loan Agreement to
make certain revisions to the Loan Agreement as more fully set forth herein.

D.    Agent and Lenders have agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

Agreement

    Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.    Joinder and Assumption.  New Borrower is a wholly-owned Subsidiary of
AtriCure.  New Borrower hereby joins the Loan Agreement and each of the other
appropriate Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and



--------------------------------------------------------------------------------

 

 

covenants of the Loan Agreement and each of the other appropriate Loan
Documents, as if such New Borrower were originally named a “Borrower” and/or a
“Debtor” therein.  Without limiting the generality of the preceding sentence,
New Borrower hereby assumes and agrees to pay and perform when due all present
and future indebtedness, liabilities and obligations of Borrower under the Loan
Agreement, including, without limitation, the Obligations.  From and after the
date hereof, all references in the Loan Documents to “Borrower” and/or “Debtor”
shall be deemed to refer to and include New Borrower.  Further, all present and
future Obligations of Borrower shall be deemed to refer to all present and
future Obligations of New Borrower.  New Borrower acknowledges that the
Obligations are due and owing to Agent and the Lenders from Borrower including,
without limitation, New Borrower, without any defense, offset or counterclaim of
any kind or nature whatsoever as of the date hereof.

3.    Grant of Security Interest.  To secure the payment and performance of all
of the Obligations, New Borrower hereby grants to Agent, for the ratable benefit
of the Lenders, a continuing lien upon and security interest in all of New
Borrower’s now existing or hereafter arising rights and interest in the
Collateral, whether now owned or existing or hereafter created, acquired, or
arising, and wherever located, including, without limitation, all of New
Borrower’s assets listed on Exhibit A attached hereto and all of New Borrower’s
books and records relating to the foregoing and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.  New Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that are permitted pursuant to the
terms of the Loan Agreement to have superior priority to Agent’s Lien under the
Loan Agreement).  If New Borrower shall acquire a commercial tort claim, New
Borrower shall promptly notify Agent in a writing signed by New Borrower of the
general details thereof and grant to Agent, for the ratable benefit of the
Lenders, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of the Loan Agreement, with such writing to be in
form and substance reasonably satisfactory to Agent.  New Borrower further
covenants and agrees that by its execution hereof it shall provide all such
information, complete all such forms, and take all such actions, and enter into
all such agreements, in form and substance reasonably satisfactory to Agent that
are reasonably deemed necessary by Agent in order to grant and continue a valid,
first perfected security interest to Agent, for the ratable benefit of the
Lenders, in the Collateral (subject only to Permitted Liens that are permitted
pursuant to the terms of the Loan Agreement to have superior priority to Agent’s
Lien under the Loan Agreement).  New Borrower hereby authorizes Agent, on behalf
of the Lenders, to file financing statements, without notice to any Borrower,
with all appropriate jurisdictions in order to perfect or protect Agent’s and
Lenders’ interest or rights under the Loan Agreement.  Such financing statements
may indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Agent’s discretion.

4.    Subrogation and Similar Rights.  Borrower (in each case including, without
limitation, New Borrower) waives any suretyship defenses available to it under
the Code or any other applicable law.  Borrower (in each case, including,
without limitation, New



--------------------------------------------------------------------------------

 

 

Borrower) waives any right to require Agent and/or any Lender to: (i) proceed
against any other Borrower or any other Person; (ii) proceed against or exhaust
any security; or (iii) pursue any other remedy.  Agent and/or any Lender may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability.  Notwithstanding any other
provision of this Amendment, the Loan Agreement, or any other Loan Documents,
Borrower irrevocably subordinates to the prior payment in full of the
Obligations and the termination of each Lender’s commitment to make Credit
Extensions to Borrower and agrees not to assert or enforce prior to the payment
in full of the Obligations and the termination of each Lender’s commitment to
make Credit Extensions to Borrower, all rights that it may have at law or in
equity (including, without limitation, any law subrogating such Borrower to the
rights of Agent and/or any Lender under the Loan Agreement), to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by a Borrower with respect to
the Obligations in connection with the Loan Agreement or otherwise and all
rights that it might have to benefit from, or to participate in, any security
for the Obligations as a result of any payment made by any Borrower with respect
to the Obligations in connection with the Loan Agreement or otherwise.  Any
agreement providing for indemnification, reimbursement or any other arrangement
prohibited under this Section shall be null and void.  If any payment is made to
any Borrower in contravention of this section, such Borrower shall hold such
payment in trust for Agent and the Lenders and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.  Any Borrower may, acting singly, request Credit Extensions under the
Loan Agreement.  Each Borrower hereby appoints the other as agent for the other
for all purposes under the Loan Agreement, including with respect to requesting
Credit Extensions thereunder.  Each Borrower shall be jointly and severally
obligated to repay all Credit Extensions made under the Loan Agreement or any
other Loan Documents, regardless of which Borrower actually received said Credit
Extension, as if each Borrower directly received all Credit Extensions.

5.    Exhibit B (Compliance Certificate).  The Compliance Certificate attached
to the Loan Agreement as Exhibit B is amended in its entirety and replaced with
the Compliance Certificate in the form of Exhibit B attached hereto.

6.    Limitation of Amendments.

6.1    The amendments set forth in Section 5, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Agent and Lenders may now have or may have in the future
under or in connection with any Loan Document.

6.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

 

 

7.    Representations and Warranties.  To induce Agent and each Lender to enter
into this Amendment, Borrower and New Borrower hereby represent and warrant to
Agent and each Lender as follows:

7.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

7.2    Borrower and New Borrower have the power and authority to execute and
deliver this Amendment and to perform their respective obligations under the
Loan Agreement, as amended by this Amendment;

7.3    The organizational documents of Borrower previously delivered to Agent
either (i) remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect; or
(ii) have been amended and have been delivered to Agent in connection with this
Amendment;

7.4    The execution and delivery by Borrower and New Borrower of this Amendment
and the performance by Borrower and New Borrower of their respective obligations
under the Loan Agreement, as amended by this Amendment, have been duly
authorized;

7.5    The execution and delivery by Borrower and New Borrower of this Amendment
and the performance by Borrower and New Borrower of their respective obligations
under the Loan Agreement, as amended by this Amendment, do not and will not
contravene (a) any law or regulation binding on or affecting Borrower or New
Borrower, (b) any contractual restriction with a Person binding on Borrower or
New Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower or New Borrower, or (d) the organizational documents of Borrower or New
Borrower;

7.6    The execution and delivery by Borrower and New Borrower of this Amendment
and the performance by Borrower and New Borrower of their respective obligations
under the Loan Agreement, as amended by this Amendment, do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on Borrower or New Borrower,
except as already has been obtained or made; and

7.7    This Amendment has been duly executed and delivered by Borrower and New
Borrower and is the binding obligation of Borrower and New Borrower, enforceable
against Borrower and New Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

8.    Ratification of Intellectual Property Security Agreement.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of February 23,
2018, between Borrower and Agent, and acknowledges, confirms and agrees that
said Intellectual Property Security



--------------------------------------------------------------------------------

 

 

Agreement (a) contains an accurate and complete listing of all Intellectual
Property Collateral (as defined therein) and (b) shall remain in full force and
effect.

9.    Perfection Certificate.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and disclosures contained in a certain Perfection
Certificate dated on February 23, 2018, as amended as set forth on Schedule 2
attached that certain First Amendment to Loan and Security Agreement dated
December 28, 2018 (as amended, the “Original Perfection Certificate”) and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Agent in the Perfection Certificate, have not changed, and remain
true, complete and correct as of the date hereof.  Borrower and New Borrower
hereby agree that all references to the “Perfection Certificate” in any Loan
Document shall be deemed to refer collectively to the Original Perfection
Certificate and the New Borrower Perfection Certificate (as defined below).

10.    Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

11.    Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

12.    Conditions to Effectiveness.  Borrower hereby agrees that the following
documents shall be delivered to the Agent prior to or concurrently with the
execution of this Amendment, each in form and substance reasonably satisfactory
to the Agent:

12.1    copies, certified in a certificate executed by a duly authorized officer
of New Borrower, to be true and complete as of the date of such certificate, of
each of (i) the governing documents of New Borrower, as in effect on the date of
such certificate, (ii) the resolutions of New Borrower authorizing the execution
and delivery of this Amendment, all documents executed by it in connection
herewith, and New Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized;

12.2    a long-form good standing certificate of New Borrower, certified by the
Secretary of State of the state of formation of New Borrower, and each
jurisdiction in which New Borrower is qualified to do business, dated as of a
date no earlier than thirty (30) days prior to the date hereof;

12.3    certified copies, dated as of a recent date, of UCC and other lien
searches of New Borrower, as Agent may request and which shall be obtained by
Agent, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searches either (i) will be
terminated prior to or in connection with this Amendment, or (ii) will
constitute Permitted Liens;



--------------------------------------------------------------------------------

 

 

12.4    Intellectual Property search results for New Borrower, which shall be
obtained by Agent;

12.5    completed exhibits to that certain Intellectual Property Security
Agreement dated even date herewith by and between New Borrower and Agent;

12.6    a filed copy, which shall be filed by Agent, acknowledged by the
appropriate filing office, of a UCC-1 Financing Statement, naming New Borrower
as “Debtor” and Agent as “Secured Party”;

12.7    a Perfection Certificate of New Borrower, together with the duly
executed signature thereto (the “New Borrower Perfection Certificate”);

12.8    Evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 of the Loan Agreement are in full force and
effect with respect to New Borrower;

12.9    a landlord’s access and waiver agreement in favor of Agent for 300
Saginaw Drive, Redwood City, California 94063 by the landlord thereof, together
with the duly executed signatures thereto;

12.10    a legal opinion (authority and enforceability) of New Borrower’s
counsel dated as of the date hereof together with the duly executed signature
thereto;

12.11    Borrower’s payment of Agent’s legal fees and expenses incurred in
connection with this Amendment;

12.12    the original membership interest certificate for all membership
interest in New Borrower together with an original, undated transfer powers
satisfactory to Agent for such certificate executed in blank by an Authorized
Signer of AtriCure;  and

12.13    such other documents as Agent may reasonably request.

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

﻿

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in the Perfection Certificate is true, complete and correct.

﻿

﻿

 

 

BORROWER:

 

 

﻿

 

 

﻿

 

 

ATRICURE, INC.

 

ATRICURE, LLC

﻿

 

 

By:____________________________

 

By:____________________________

Name: _________________________

 

Name: _________________________

Title: __________________________

 

Title: __________________________

﻿

 

 

ENDOSCOPIC TECHNOLOGIES, LLC

 

nCONTACT SURGICAL, LLC

﻿

 

 

By: ___________________________

 

By: ___________________________

Name:  ________________________

 

Name:  ________________________

Title:__________________________

 

Title:__________________________

﻿

 

 

SentreHEART LLC

 

 

﻿

 

 

By: __________________________

 

 

Name:  _______________________

 

 

Title:  ________________________

 

 

﻿

 

 

AGENT:

 

LENDER:

﻿

 

 

SILICON VALLEY BANK

 

SILICON VALLEY BANK

﻿

 

 

By:   ________________________

 

By:   ________________________

Name:    _____________________

 

Name:    _____________________

Title:    ______________________

 

Title:    ______________________

﻿

 

 

﻿



--------------------------------------------------------------------------------